 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
 9
                                WESTERN DIVISION
10
     JOE DE LA LUZ VALADEZ,                   ) Case No. 2:20-cv-08061-GJS
11
            Plaintiff,                        )
12                                            ) [PROPOSED] JUDGMENT
13                 v.                         )
                                              )
14                                            )
     ANDREW SAUL,
15   Commissioner of Social Security,         )
                                              )
16          Defendant.                        )
17
18         The Court having approved the parties’ stipulation to remand this case
19   pursuant to Sentence 4 of 42 U.S.C. § 405(g) for further proceedings consistent
20   with that stipulation and for entry of judgment for Plaintiff, judgment is hereby
21   entered for Plaintiff.
22
23
     DATED: May 12, 2021
24                                   ______________________________________
25                                   GAIL J. STANDISH
                                     UNITED STATES MAGISTRATE JUDGE
26
27
28




                                              -1-
